Rejoinder of All Previously Withdrawn Claims
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 10. 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a multilayer structure comprising: 
(1) a first polyethylene layer as a first external layer, said first polyethylene layer being oriented in at least machine direction; 
(2) a second polyethylene layer as a second external layer;
(3) a layer made of a copolymer of ethylene and vinyl alcohol (EVOH) between the first external layer and the second external layer; and
(4) a tie layer on each side of the EVOH layer, characterized in that the tie layers comprise one or more copolymers of ethylene,
wherein the first polyethylene layer (1) is a multi-layer film,
wherein the first polyethylene layer (1) is oriented only in a machine direction and the second polyethylene layer (ii) is unoriented.
The prior art fails to teach or render obvious a multilayer structure comprising the combination of a multilayer polyethylene layer as a first external layer with a second polyethylene layer as a second external layer such that the first polyethylene layer is oriented only in a machine direction and the second polyethylene layer is unoriented and wherein there is a layer made of a copolymer of ethylene and vinyl alcohol (EVOH) between the first external layer and the second external layer with a tie layer of one or more copolymers of ethylene on each side of the EVOH layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787